Case 8:18--cr 00486- .]DW- CPT Document 1 Filed 10/18/18 Page 1 of 6 Page|D 1

r . '- *' :-

 

 

 

§ "` is ;@ z':‘z .
§§ 11 §§ cwa
%._:§._;H §§- §1“"\,%$»» §§ §§

 

 

UNITED sTATEs DIsTRIcT coURT .
MIDDLE DISTRICT oF FLoRIDA 2“"§997 18 P" " ‘*5

TAMPA DIVISION CLERK US DlSTRlCT COURT
MIUDLE DlSTR|CT OF FLOR|UA
TAMPA FLOR|OA

UNITED STATES OF AMERICA
v. cAsE No.s=\?-¢r-¢-\ec-'r-l'l»¢-*’T
18 U.S.C. § 922(g)(l)
JAMES LAUGHERY
IN'DICTMENT
The Grand Jury charges:
INTRODUCTION

At all times relevant to this indictment the defendant,
JAMES LAUGHERY,
was convicted of a crime punishable by imprisonment for a term exceeding
one year, namely:

a. Acquiring a Controlled Substance by Fraud on December 23,
2009;

b. Possession of Hydromorphone on May 15, 2013; and
c. Introduction Into or Possession of a Controlled Substance in a
County Detention Facility on July 12, 2013.
COUNT ONE
On or about January 11, 2018 in the Middle District of Florida, the

defendant,

 

Case 8:18-cr-OO486-.]DW-CPT Document 1 Filed 10/18/18 Page 2 of 6 Page|D 2

JAMES LAUGHERY,
having been convicted in any court of a crime punishable by imprisonment for
a term exceeding one year did knowingly possess, in and affecting interstate
and foreign commerce, a Hrearm, to wit: a Cobra .380 caliber handgun and
Maxx Tech .380 caliber ammunition.
In violation of 18 U.S.C. §§ 922(g)(l) and 924(a)(2).
CGUNT TWO
On or about January 23, 2018 in the Middle District of Florida, the
defendant,
JAMES LAUGHERY,
having been convicted in any court of a crime punishable by imprisonment for
a term exceeding one year did knowingly possess, in and affecting interstate
and foreign commerce, a firearm, to wit: a Bryson Arms Model 59, 9 mm
handgun.
In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
COUNT TI-IREE
On or about February 8, 2018 in the Middle District of Florida, the
defendant,
JAMES LAUGHERY,

having been convicted in any court of a crime punishable by imprisonment for

"`_y

Case 8:18-cr-OO486-.]DW-CPT Document 1 Filed 10/18/18 Page 3 of 6 Page|D 3

a term exceeding one year did knowingly possess, in and affecting interstate
and foreign commerce, firearms, to wit: a Smith and Wesson 9mm handgun
and a Smith and Wesson .357 magnum handgun, and 6 rounds of .357
magnum ammunition.

In violation of 18 U.S.C. §§ 922(g)(l) and 924(a)(2).

COUNT FOUR

On or about April 5 , 2018 in the Middle District of Florida, the

defendant,

JAMES LAUGHERY,

having been convicted in any court of a crime punishable by imprisonment for
a term exceeding one year did knowingly possess, in and affecting interstate
and foreign commerce, a firearm, to wit: a Taurus . 357 handgun, and 4
rounds of .357 magnum ammunition

In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

FOR.FEITURE

1. The allegations contained in Counts One through Four of this
Indictrnent are hereby re-alleged and incorporated by reference for the purpose
of alleging forfeitures pursuant to the provisions of 18 U.S.C. § 924(d) and 28

U.S.C. § 2461(€).

Case 8:18-cr-OO486-.]DW-CPT Document 1 Filed 10/18/18 Page 4 of 6 Page|D 4

2. Upon conviction of the violation alleged in Count One, the

defendant,

JAMES LAUGHERY,

shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d)(l) and 28

U.S.C. § 246l(c), any firearm or ammunition involved in or used in a knowing

violation of 18 U.S.C. § 922(g)(l), including a Cobra.380 caliber handgun, a

Bryco Arms 9mm handgun, a Smith and Wesson 9mm handgun, a Smith and

Wesson .357 handgun, and a Taurus .357 handgun, and ammunition .

3. If any of the property described above, as a result of any act or

omission of the defendant:

a.

b.

cannot be located upon the exercise of due diligence;
has been transferred or sold to, or deposited with a third
Pafty;

has been placed beyond the jurisdiction of the court;
has been substantially diminished in value; or,

has been commingled with other property which cannot be
divided without difficulty,

Case 8:18-cr-OO486-.]DW-CPT Document 1 Filed 10/18/18 Page 5 of 6 Page|D 5

the United States of America shall be entitled to forfeiture of substitute property
under 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).
A TRUE BILL,

ha

Fore rsén/ l

MARIA CHAPA LOPEZ
Unite States A y

By: `
Jam s C. resti$n, JiL.
Assi ta United States Attorney

By: C&W)(MO!Q`Y MAW"('B/

Christopher F. Murray
Assistant United States Attorney
Chief, Violent Crimes and Narcotics Section

FORM OBD-34 Case 8:18-cr-OO486-.]DW-CPT Document 1 Filed 10/18/18 Page 6 of 6 Page|D 6
October 18 NO.

 

 

 

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

 

THE UNITED STATES OF AMERICA
vs.

JAMES LAUGHERY

 

 

INDICTMENT

Violations: 18 U.S.C. §§ 922(g)(1) and 924(a)(2)

A m%/§?A;

7/ heat/person

Filed in open court~this 18th day

 

 

 

of October, 2018.

 

Clerk

 

 

 

Bail $

 

 

 

 

 

 

GPO 863 525

